DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Preliminary Amendment, received 5-30-2019, is acknowledged.  Claims 1-40 have been canceled.  New claims 41-63 have been added.
Claims 41-63 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 21, "G. vaginalis" should be "G. vaginalis".
Page 3, line 1, "Lactobacillus" should be "Lactobacillus".
Page 14, table line 1, "Lactobacillus" should be "Lactobacillus".
Page 15, line 15, "Lactobacillus" should be "Lactobacillus".
Page 16, line 4, "Lactobacillus" should be "Lactobacillus".
Page 18, line 14, "Lactobacillus" should be "Lactobacillus".
Page 19, line 8, "pH from 43 to 4.6" should be "pH from 4.3 to 4.6".
Page 21, line 15, "E. coli and S. aureus" should be "E. coli and S. aureus ".
Page 23, line 31, "S. aureus" should be "S. aureus".
Page 28, line 7, define "w.r.t."; line 16, "anaerobs" should be "anaerobes".
Page 29, table line 1, "Konz." should be "Cons.", "Substanz" should be "Substance", "Referenz" should be "Reference".
Page 30, line 7, what is meant by "on pH o Eh"; line 24, "Gardinerella, Prevotella, Atopobium" should be " Gardinerella, Prevotella, Atopobium"; line 25, "anaerobs" should be "anaerobes".
Page 31, line 7, there are two periods immediately following (GSSG); table column 1, "Gardnerella" should be "Gardnerella".
Candida"; line 14, "Candida albicans" should be "Candida albicans"; line 20, "Candida" should be "Candida".
Page 35, line 15, "Candida" should be "Candida".
Page 36, lines 6 and 23, contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Drawings
Figure 3 is objected to because "Lactobacillus" should be "Lactobacillus".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 49 is objected to because in line 3, "and" should not be in italics.  Appropriate correction is required.
Claim 50 is objected to because in line 1, "Lactobacillus" should be in italics.  Appropriate correction is required.
Claim 51 is objected to because in line 1, "Lactobacillus" should be in italics.  Appropriate correction is required.
Claim 52 is objected to because in line 2, "Lactobacillus" should be in italics.  Appropriate correction is required.
Claim 53 is objected to because in line 2, "Lactobacillus" should be in italics.  Appropriate correction is required.
Claim 59 is objected to because: lines 3, 6, "L. gasseri" should be in italics; line 6, "L. crispatus" should be in italics; line 9, "L. jensenii" should be in italics.  Appropriate correction is required.
Claim 60 is objected to because: lines 3, 6, "L. gasseri" should be in italics; line 6, "L. crispatus" should be in italics; line 9, "L. jensenii" should be in italics.  Appropriate correction is required.
Claim 63 is objected to because: line 4, "L. gasseri" should be in italics.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 46, 48, 50, 52, 54-57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim, step (b) recites "around pH 4.5 or lower".
	The specification does not define the metes and bounds of "around".
	Thus, it is unclear what pH values may be included in or excluded from the scope of the claim.  For example, pH 7.5 "around" pH 4.5?
	Paragraph 0013 of U.S. Pub. No. 2015/0139969 recites "Sodium thiosulfate is used as an excipient in numerous pharmaceutical and veterinary compositions containing lactobacilli, such as the compositions TROPHIGIL, PROBIOS.RTM. and ALLBIO.RTM.. Furthermore, the patent application CN 20091145852 describes a drug composed of extracts of Chinese plants and sodium thiosulfate. This drug is proposed notably for the treatment of gonorrhea. In these compositions, sodium thiosulfate is used as an excipient, and not as an active agent."

	Thus, it is unclear if "excipients" in section vi) is to the exclusion of thiosulfate listed in section v).
	Dependent claims 46, 48, 50, 52, 54-57, and 59 do not clarify the issues.
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 is "The method according to claim 1".
	Following the preliminary amendment, there is no claim 1.  Thus, it is unclear what method is being claimed.
	Paragraph 0013 of U.S. Pub. No. 2015/0139969 recites "Sodium thiosulfate is used as an excipient in numerous pharmaceutical and veterinary compositions containing lactobacilli, such as the compositions TROPHIGIL, PROBIOS.RTM. and ALLBIO.RTM.. Furthermore, the patent application CN 20091145852 describes a drug composed of extracts of Chinese plants and sodium thiosulfate. This drug is proposed notably for the treatment of gonorrhea. In these compositions, sodium thiosulfate is used as an excipient, and not as an active agent."

	Thus, it is unclear if "excipients" in section vi) is to the exclusion of thiosulfate listed in section v).

Claims 43-45, 47, 49, 51, 53, 58, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 43 is a formulation suitable for oral administration having a pH ranging from 4.3 to 4.6 comprising effective amount of a composition comprising Ca-lactate pentahydrate, dibasic magnesium citrate, prebiotic fiber, glutamic acid, cysteine or thiosulfate, and an excipient.
	It is unclear what the amount is "effective" against or for.
	Paragraph 0013 of U.S. Pub. No. 2015/0139969 recites "Sodium thiosulfate is used as an excipient in numerous pharmaceutical and veterinary compositions containing lactobacilli, such as the compositions TROPHIGIL, PROBIOS.RTM. and ALLBIO.RTM.. Furthermore, the patent application CN 20091145852 describes a drug composed of extracts of Chinese plants and sodium thiosulfate. This drug is proposed notably for the treatment of gonorrhea. In these compositions, sodium thiosulfate is used as an excipient, and not as an active agent."

	Thus, it is unclear if "excipients" is to the exclusion of thiosulfate.

	Dependent claims 44, 45, 47, 49, 51, 53, 58, 60, and 61 do not clarify the issues.
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 62, section viii) recites "NaOH 0.1 M or HC1 0.1 M to pH 4.5 of the lubricant".
	It is unclear what is meant by "to pH 4.5 of the lubricant".
Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 63 is a method of treating or preventing bacterial vaginosis in a subject, comprising the following steps: (a) providing a vaginal capsule; and (b) administering the vaginal capsule to the subject in need of treatment.
	It is unclear if said administering is orally, subcutaneously, intravaginally, or some other route.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 18, 2021